In an action for separation or for alternative relief, (1) defendant husband appeals, as limited by his notice of appeal and his brief, from so much of a judgment of the Supreme Court, Queens County, entered November 4, 1971, as, after a nonjury trial, (a) granted plaintiff’s application to proceed for a judgment of support and maintenance, in lieu of separation, and (b) directed him to pay $100 per week alimony, to provide medical and hospitalization coverage for her and to pay her $3,500 for her counsel fees; and (2) plaintiff cross-appeals from the entire judgment. Judgment affirmed, without costs. It is our understanding that the counsel fee awarded is in addition to the sum already paid to plaintiff’s attorney and is to be used for reimbursement of plaintiff. Hopkins, Acting P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.